                 Case 19-17398-btb           Doc 17      Entered 12/12/19 16:18:35            Page 1 of 3




 1 KATHLEEN A. LEAVITT
                                                                                  E-FILED
   CHAPTER 13 BANKRUPTCY TRUSTEE
 2 711 S 4th Street, Suite 101
   Las Vegas, NV 89101
 3 kal13mail@las13.com
   Tel: (702) 853-0700
 4 Fax: (702) 853-0713

 5
                                         UNITED STATES BANKRUPTCY COURT
 6                                              DISTRICT OF NEVADA


 7 IN RE:                                                        CASE NO: BKS-19-17398-BTB
   PERLA MARIA MEREZKO
 8                                                               CHAPTER 13
                                       Debtor(s)
                                                                 Hearing Date:    January 16, 2020
 9
                                                                 Hearing Time:    1:30 pm
10 PRICE LAW GROUP APC
   Attorney for the Debtor
11
                               TRUSTEE'S OPPOSITION TO CONFIRMATION OF PLAN
12                       #1 COMBINED WITH TRUSTEE'S RECOMMENDATION FOR DISMISSAL

13
         Comes now KATHLEEN A. LEAVITT, Chapter 13 Bankruptcy Trustee, in the above captioned
14
     bankruptcy case and hereby alleges as follows:
15
                                                         Statement of Facts
16
         The Debtor(s) filed for Chapter 13 relief on 11/18/2019. The Section 341(a) Meeting of Creditors held on
17
     December 10, 2019 at 2:00 pm was concluded .
18
                                                              Argument
19
         The Trustee objects to confirmation of the Chapter 13 Plan and recommends that this case be dismissed
20
     pursuant to 11 U.S.C. §1307(c) for one or more of the following reasons:
21

22

23
         The Plan fails to provide for all of the Debtor(s)’ disposable income pursuant to 11 U.S.C. §1325(a)(3)
24
     and (b) based on:
                 Case 19-17398-btb           Doc 17      Entered 12/12/19 16:18:35            Page 2 of 3




 1                   · Schedule I #5c voluntary contribution for retirement plan $364.87
                     · Not all disposable income is being committed to the Chapter 13 Plan as Debtor(s) disposable
 2
                     income on Schedule J is higher than the proposed Chapter 13 Plan payment.
 3                   · The plan fails to provide for all of the Debtor(s)' disposable income as calculated on form
                     B122C-2 Chapter 13 Calculation of Your Disposable Income, pursuant to 11 U.S.C. §1325(b).
 4
         Debtor(s) failed to cooperate with the Trustee as necessary to enable the Trustee to perform her duties
 5
     pursuant to 11 U.S.C. §521(a)(3), §704 and/or §1302. This failure to cooperate has caused unreasonable
 6
     delay that is prejudicial to creditors under 11 U.S.C. §1307(c)(1) as the Debtor(s) did not provide the
 7
     following documents and/or amendments:
 8
                     · Bank Statement(s) for the following period(s): Wells Fargo savings; 5/18/19 - 11/18/19 (date
 9                   of filing).
                                                              Conclusion
10
         WHEREFORE, for the foregoing reasons, the Trustee objects to confirmation and recommends that this case
11
     be dismissed pursuant to 11 U.S.C. §1307(c).
12
     Dated: 12/12/19                                              /s/ Kathleen A. Leavitt
13
                                                                  Kathleen A. Leavitt
                                                                  Chapter 13 Trustee
14

15

16

17

18

19

20

21

22

23

24
                  Case 19-17398-btb             Doc 17       Entered 12/12/19 16:18:35           Page 3 of 3




 1
   KATHLEEN A. LEAVITT
   CHAPTER 13 STANDING TRUSTEE
 2
   711 S 4Th Street
   Suite 101
 3
   Las Vegas, NV 89101
 4
                                     UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF NEVADA
 5

     IN RE:                                                         CASE NO: BKS-19-17398-BTB
 6
                                                                    Chapter 13
 7 PERLA MARIA MEREZKO

 8

 9                              Debtor (s)

10                                             CERTIFICATE OF SERVICE

11       1. On December 12, 2019, I served the following document(s):

12 TRUSTEE'S OPPOSITION TO CONFIRMATION OF PLAN #1 COMBINED WITH
   TRUSTEE'S RECOMMENDATION FOR DISMISSAL
13
         2. I served the above-named documents(s) by the following means to the persons
14
     as listed below:
15
         United States mail, postage fully prepaid
16
     PERLA MARIA MEREZKO                     PRICE LAW GROUP APC
17   7813 RIVIERA BEACH DRIVE                5940 S RAINBOW BLVD
     LAS VEGAS, NV 89128                     SUITE 3014
                                             LAS VEGAS, NV 89118
18

19 I declare under penalty of perjury that the foregoing is true and correct.

20
     Signed on: 12/12/19                                           /s/ Esther Carr
                                                                   Employee of
21                                                                 Kathleen A. Leavitt
                                                                   Chapter 13 Standing Trustee
22

23

24
